Citation Nr: 0835109	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.  

2.  Entitlement to service connection for cirrhosis of the 
liver, to include as secondary to a service-connected 
disability.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.  

4.  Entitlement to service connection for a thyroid disorder, 
to include as secondary to a service-connected disability.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran had various periods of active duty for training 
(ACDUTRA) with the Oklahoma Army National Guard from May 1984 
and August 2003.  

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

A hearing on these matters was held before the undersigned 
Acting Veterans Law Judge on November 1, 2007.  A copy of the 
hearing transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service personnel records associated with the claims folder 
indicate that the veteran had various periods of ACDUTRA with 
the Oklahoma Army National Guard from May 1984 and August 
2003.  The exact dates of the veteran's ACDUTRA, however, are 
not included in the file.  A remand is, therefore, necessary 
to determine, to the extent possible, the specific dates of 
the veteran's ACDUTRA.  

In this regard, the Board acknowledges that the record 
reflects that the veteran had a period of ACDUTRA in August 
2000.  During that time, the veteran was observed to be 
displaying symptoms of a possible cardiac event.  He was 
taken to a local emergency room, where cardiomegaly was 
diagnosed on August 11, 2000.  A line of duty determination 
was issued in June 2001 and found that the veteran suffered 
the cardiac event during active service and that the disorder 
had not existed prior to service.  The veteran has continued 
to suffer from various cardiac disorders since his period of 
ACDUTRA.   

The evidence includes a nexus opinion dated in July 2005 and 
written by Mr. J.R.J., D.O., an urgent care staff member.  
The opinion accurately states the facts of the veteran's in-
service cardiac episode and indicates a belief that the 
veteran's current cardiovascular disorder is related to his 
August 2000 period of ACDUTRA.  There is no evidence, 
however, that Mr. J.R.J. specializes in cardiology or 
reviewed the claims folder (including pertinent medical 
evidence contained therein) prior to rendering his opinion.  
In addition, this medical professional did not provide 
rationale for his opinion.  

The veteran's representative has argued that further 
development of this issue would constitute the development of 
negative evidence in violation of Mariano v. Principi, 17 
Vet. App. 305 (2003).  The Board finds, however, that, in 
light of the lack of evidence demonstrating Mr. J.R.J.'s 
expertise in cardiology or his review of the claims folder 
prior to the rendering of his opinion-and in view of his 
failure to provide an adequate rationale for his conclusion, 
medical clarification is required.  

With regard to the claims of service connection for cirrhosis 
of the liver, a thyroid disorder, and hypertension, the Board 
notes that medical reports of record reflect liver, thyroid, 
and cardiovascular treatment during the time period in which 
the veteran had ACDUTRA.  Post-service medical records 
reflect continued problems.  In light of these facts, as well 
as the need to determine the veteran's specific ACDUTRA 
dates, the Board believes that, on remand, the veteran should 
be accorded pertinent VA examinations to determine the 
nature, extent, and etiology of any liver, thyroid, and 
hypertension disorder(s) that he may have.  

In addition, the record reflects that, in June 2002, the 
Social Security Administration (SSA) awarded disability 
benefits to the veteran.  VA is required to make attempts to 
obtain records in the custody of a Federal department-until 
it is determined that the records do not exist or that 
further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  
On remand, therefore, an attempt should be made to obtain, 
and associate with the claims folder, copies of medical 
records used in support of the SSA's decision awarding 
disability benefits to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran a corrective 
Veterans Claims Assistance Act of 2000 
letter for the following issues on appeal:  
service connection for a cardiovascular 
disorder; service connection for cirrhosis 
of the liver (on a direct basis and as 
secondary to a service-connected 
disability); service connection for 
hypertension (on a direct basis and as 
secondary to a service-connected 
disability); and service connection for a 
thyroid disorder (on a direct basis and as 
secondary to a service-connected 
disability).  

2.  Contact the appropriate agency and/or 
military organization to determine the 
exact dates of the veteran's ACDUTRA 
between May 1984 and August 2003.  Any 
responses (positive or negative) received 
should be associated with the veteran's 
claims folder.  

3.  Also, obtain copies of medical records 
used in support of the SSA's June 2002 
decision awarding disability benefits to 
the veteran.  All such available records 
should be associated with the veteran's 
claims folder.  

4.  Thereafter, schedule the veteran for a 
VA cardiovascular examination to determine 
the nature and etiology of any 
cardiovascular disorder, including 
hypertension, that he may have.  The 
claims folder, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any diagnosed 
cardiovascular disability-to include 
hypertension-is related to the veteran's 
military service.  The examiner's 
attention is specifically invited to the 
service treatment records and emergency 
room reports dated August 2000.  If 
hypertension is not found to be directly 
related to service, the examiner is asked 
to provide an opinion as to whether this 
disorder was caused, or aggravated by, the 
veteran's diagnosed cardiovascular 
disorder(s).  

In addition, the examiner should note the 
dates of onset of any diagnosed 
cardiovascular disorders, including 
hypertension.  

The examiner is also asked to discuss the 
effect of any diagnosed cardiovascular 
disorder-to include hypertension-on the 
veteran's ability to obtain and maintain 
employment.  

Complete rationale for all opinions 
provided should be included in the report.  

5.  Also, schedule the veteran for a VA 
examination to determine the nature and 
etiology of any cirrhosis of the liver 
that he may have.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any currently 
diagnosed liver disorder is related to the 
veteran's military service, or, if not, 
whether it was caused or aggravated by any 
diagnosed cardiovascular disease.  The 
examiner is also asked to discuss the 
approximate time of origin of any 
diagnosed cirrhosis of the liver.  

In addition, the examiner is asked to 
discuss the effect of any diagnosed liver 
disorder-to include cirrhosis of the 
liver-on the veteran's ability to obtain 
and maintain employment.  

The examiner should provide a 
comprehensive report, including a complete 
rationale for any conclusions reached. 

6.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any thyroid disorder that he 
may have.  The claims folder, to include a 
copy of this remand, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should be 
performed.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any thyroid 
disorder diagnosed on examination is 
related to the veteran's military service, 
or, if not, whether it was caused or 
aggravated by any diagnosed cardiovascular 
disease.  The examiner's attention is 
invited to records dated on August 12, 
2000 and in 2001, which reflect thyroid 
treatment.  

The examiner is also asked to discuss the 
approximate time of origin of any 
diagnosed thyroid disorder.  

In addition, the examiner is asked to 
discuss the effect of any diagnosed 
thyroid disorder on the veteran's ability 
to obtain and maintain employment.  

The examiner should provide a 
comprehensive report, including a complete 
rationale for any conclusions reached. 

7.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

 
